DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on February 26th 2021 has been entered. Claims 1 - 9 have been amended and claims 1 - 9 are currently pending.

Response to Arguments
3.	Applicant's arguments, see Remarks pp. 9 -13, filed November 2, 2018, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered and they are persuasive.
35 U.S.C. §112
	Examiner recognizes Applicants amendment removing the “use” steps and thus withdraws the 35 U.S.C. 112(b) rejection in the prior office action. 
35 U.S.C. §102
	Examiner is appreciative of Applicant’s insights of the headings of the prior 35 U.S.C. 102 rejection. 
Applicant argues on pages 11 – 12 that the amendment to claim 1 is not taught by the Marcotte reference. 

35 U.S.C. §103
	Applicant further argues that since the amendment to claim 1 is not taught by the Marcotte reference then dependent claim 6 is also not taught by the Marcotte reference. 
	Examiner respectfully agrees. 
	Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Kazunori Kato (United States Patent Publication Number 20090244616) hereinafter Kato

Claim Rejections - 35 USC § 112

4. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims disclose “performing a log acquisition process on the acquired analysis data to obtain updated information; and executing table generation using the updated information to obtain unified information.”

Examiner will interpret the “unified information” as the resulting image data created in conjunction with the job attributes and “updated information” as information about the job owner and the code at each layer.  
	Claims 8 and 9 correspond to claim 1 and are rejected accordingly.
	Dependent claims 2 – 7 inherit the same deficiency of claim 1 as explained above  and are rejected for the same reason. 

Claim Rejections – 35 U.S.C. §103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness
	Claims 1 – 5  and 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marcotte et al. (United States Patent Publication Number 20160350308),  hereinafter Marcotte in view of Kazunori Kato (United States Patent Publication Number 20090244616) hereinafter Kato 
Regarding claim 1 Marcotte teaches an analysis support system comprising: (Fig. 2 selective retrieval system [0179]) an interface unit including one or more communication interface devices (display of client device [0243]) connected to one or more analysis target systems; (Fig. 2, (240) relational database [0250]) a storage unit (data storage units [0248]) configured to store one or more templates ("initial dataset" refers generally to a collection of data from one or more tables in a relational database [0203]) each prepared according to an analysis purpose (Fig. 1, datasets (122) initial dataset, (124) limited dataset [0243]) and include one or more memories; (storage devices 118 include flash memories, or forms of electrically programmable memories (EPROM) or electrically erasable and programmable (EEPROM) memories [0246]) and a processor unit including one or more processors (one or more computer processors [0240]) connected to the interface unit (client device [0240]) and the storage unit, (data storage units [0248]) wherein each of the one or more templates (Fig. 1, datasets (122) initial dataset, (124) limited dataset [0243]) is correlated with: one or more data item names (columns [0304]) related to at least one of the one or more analysis target systems; (Fig. 2, (240) relational database [0250])  and a log level (Fig. 9C, min_rank that allows output of data of each of the one or more data item names,(in referring to Fig. 9C, the min_rank returns rows according to rank value [0263]) and the processor unit (one or more computer processors [0240]) is configured to: receive the selection of a template among the one or more templates; (receive instructions
related to the process of selectively retrieving data from an initial dataset to provide a limited dataset [0233]) 
	Marcotte does not fully disclose  retrieve an allowable log level corresponding to the template selected, determine if any of a plurality of log levels within the template selected are smaller than the allowable log level, when any of the plurality of log levels are smaller than the allowable log level, change the allowable log level to a highest log level, send the highest log level to the one or more analysis target system for updating, and acquire analysis data, when none of the plurality of log levels are smaller than the allowable log level, acquire analysis data, perform a log acquisition process on the acquired analysis data to obtain updated information, and execute table generation using the updated information to obtain unified information.	
Kato teaches retrieve an allowable log level (determine print log level [0142]) corresponding to the template selected, (of a print document [0141]) determine if any of a plurality of log levels (log levels that correspond to the “client” and the “matter” [0145]) within the template selected (print document [0141]) are smaller than the allowable log level, (On the other hand, if the log level is low, an abbreviated image  when any of the plurality of log levels are smaller (On the other hand, if the log level is low,  [0139]) than the allowable log level, (print log level [0141]) change the allowable log level to a highest log level, (adjusting the log level of the history information according to the print job. [0139]) send the highest log level to the one or more analysis target system for updating, (Therefore, a log level is raised for an important job to record a detailed history [0140]) and acquire analysis data, when none of the plurality of log levels are smaller than the allowable log level, (More specifically,
if the log level is high, [0139]) acquire analysis data, (abbreviated image data is created [0139]) perform a log acquisition process ( the job attribute acquisition
unit 201 acquires codes which are set to the job hand a "job owner" (i.e., a user name who executes the job). [0039]) on the acquired analysis data (abbreviated image data is created [0139]) to obtain updated information, (abbreviated image data is created [0139]) and execute table generation (  the image data generated when the job is executed, associated with the job attributes [0058]) using the updated information (information about the job owner and the code of each layer [0116]) to obtain unified information (the image data stored in the storage device 206 and the job attributes including at least the information about the job owner and the code of each layer [0119])
	

job of less importance, so that the storage capacity of the storage device can be reduced. Kato [0140]
Claims 8 and 9 correspond to claim 1 and are rejected accordingly.

Regarding claim 2 Marcotte in view of Kato teaches the analysis support system according to claim 1.
Marcotte further teaches the highest log level is a maximum log level among the plurality of log levels (In some embodiments, the limit represents a threshold for  

Regarding claim 3 Marcotte in view of Kato teaches the analysis support system according to claim 2.
Marcotte further teaches  wherein the allowable log level (limit is the threshold [0267])  is set (minimum rank value of 1 [0263])  in the analysis target system (Fig. 2, (240) relational database [0250])  correlated with the template selected (Fig. 1, (122)  initial dataset [0243])  

Regarding claim 4 Marcotte in view of Kato teaches the analysis support system according to claim 3.
Marcotte further teaches  wherein the processor (one or more computer processors [0240]) is configured to receive data (rows included within each distinct group of grouping values [0214]) of a data item name (any one of columns g, p, m [0219] see full SQL statement corresponding to a log level (Fig. 9C, min_rank [0311]) equal to or lower than (min_rank <= 2 [0219]) see full SQL statement   the allowable log level (limit is the threshold [0267]) set among pieces of data (separate groups of of the analysis target system from the analysis target system (Fig. 2, (240) relational database [0250])  correlated with the selected template (Fig. 1, (122)  initial dataset [0243]) and uses the received data as the analysis data (limited dataset [0220])

Regarding claim 5 Marcotte in view of Kato teaches the analysis support system according to claim 1.
Marcotte further teaches  wherein the processor  (one or more computer processors [0240]) is configured to: when a data item name which is allowed to be output is present among one or more data item names (any one of columns g, p, m [0219]) see full SQL statement   correlated with the selected template (Fig. 1, (122)  initial dataset [0243]) even if the log level (Fig. 9C, min_rank [0311]) of the data item name (any one of columns g, p, m [0219])  exceeds the allowable log level, (limit is the threshold [0267]) inhibit output of data (the database may provide a limited set of rows by restricting the number of rows that include the specific partition value according to the ranking value of each row and limit the rows to be provided in the limited set of rows according to the designated row limit[0297]) of the data item name (any one of columns g, p, m [0219])  

Regarding claim 7 Marcotte in view of Kato teaches the analysis support system according to claim 1.
Marcotte further teaches wherein each of the one or more templates (Fig. 1, datasets (122) initial dataset, (124) limited dataset [0243]) is further correlated with relationship between the one or more unified data item names (pivot_join ON pivot_join.p = pivot_cols.p [0297]) see full SQL statement and the one or more data item names (any one of columns g, p, m [0219])   related to at least one of the one or more analysis target systems, (Fig. 2, (240) relational database [0250]) and the processor  (one or more computer processors [0240])  is configured to includes data of a data item name corresponding to a log level (Fig. 9C, min_rank [0311]) equal to or lower than (WHERE _min_rank <=2 [0323]) the allowable log level (limit is the threshold [0267]) in the analysis data as data (limited dataset [0220]) of the unified data item name (pivot_join ON pivot_join.p = pivot_cols.p [0297]) see full SQL statement corresponding to the data item (any one of columns g, p, m [0219])

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marcotte et al. (United States Patent Publication Number 20160350308),  hereinafter Marcotte in view of Kazunori Kato (United States Patent Publication Number 20090244616) hereinafter Kato and in further view of Miller et al. (United States Patent Publication Number 20190155804), hereinafter referred to as Miller.
Regarding claim 6 Marcotte teaches the analysis support system according to claim 1.
Marcotte does not fully disclose  wherein each of the one or more templates is correlated with at least one connection destination address of the one or more analysis target systems, and the processor is configured to connect to an analysis target system correlated with the selected template using the connection destination address correlated with the selected template.
Miller teaches wherein each of the one or more templates (database table [0060]) is correlated with at least one connection destination address (A location can comprise a uniform resource identifier (URI), an internet protocol (IP) address, a domain, a file system path, or other information defining a location to access the
data [0314]) of the one or more analysis target systems, (relational database [0115]) and the processor  (one or more computer processors [0240]) is configured to connect to an analysis target system (relational database [0115]) correlated with the selected template (database table [0060])  using the connection destination address (field extractor 412 returns field values 420 to query processor 404, which uses the criterion IP="l0*" to look for IP addresses that start with "10" [0091]) correlated with the selected template (database table [0060])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcotte in view of .

Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
http://www.uspto.gov/interviewpractice.

9. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/Kweku Halm/
Examiner
Art Unit 2166
05/8/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166